      Case 4:18-cv-00178 Document 138 Filed on 09/25/19 in TXSD Page 1 of 12



                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF TEXAS
                                  HOUSTON DIVISION


    FISHER-ROSEMOUNT SYSTEMS, INC.
    And                            Case No. 4:18-cv-00178-KPE
    EMERSON PROCESS MANAGEMENT
    LLLP,
                                   JURY TRIAL DEMANDED
                  Plaintiffs,

    vs.

    ABB LTD, ABB INC., ABB AB, and ABB
    AUTOMATION GMBH,

                          Defendants.



                     DEFENDANT ABB INC.’S TECHNICAL TUTORIAL

          Pursuant to the Court’s Scheduling Order (Dkt. 104), Defendant ABB Inc. submits the

following tutorial discussion concerning the subject matter of the patents in issue: U.S. Patent No.

8,332,567 (“the ‘567 Patent,” Appx3-341), U.S. Patent No. 9,411,769 (“the ‘769 Patent,”

Appx589-629), and U.S. Patent No. 7,684,875 (“the ‘875 Patent,” Appx985-1002) (collectively,

“the Emerson Patents”).

          All three of the Emerson Patents describe “process control systems,” which are simply

systems that automate the control of a process (rather than requiring manual control of the process

by a human). (See Appx3, Appx589, Appx985, Appx1498.) Early, simple forms of process

control systems date to the third century B.C., when Ktesibios of Alexandria invented float valves

to regulate the water level of water clocks. (Appx1498.) Process control systems to regulate


1
 All citations in this technical tutorial refer to the consecutive page numbers (“Appx__”) that have
been added to the center of the bottom margin of each page of the Appendix filed herewith.


                                                 1
    Case 4:18-cv-00178 Document 138 Filed on 09/25/19 in TXSD Page 2 of 12



temperatures were created as early as 1620, and systems to control pressure inside a vessel were

implemented as early as 1681. (Id.) Later, process control systems were used by Henry Ford and

others to automate manufacturing processes. (Appx1499.) Naturally, many present-day process

control systems utilize the power of computers to quickly and efficiently measure, regulate, and

control various operations or devices. (Id.)

       One modern, everyday example of a process control system is the heating, ventilation, and

air-conditioning (“HVAC”) system found in nearly every building. Rather than requiring human

intervention and manual control to turn HVAC systems on or off every time the building gets too

hot or too cold, such systems employ thermostats that make temperature measurements, compare

those measurements to set points, and then supply signals to the HVAC systems to control their

operation (e.g., turning various HVAC systems on or off). Another familiar example of a process

control system is an automated sprinkler system used to control watering of landscaping, rather

than requiring a user to manually water plants or set-up and move sprinklers.

       The ‘567 Patent was the first of the three Emerson Patents to be filed. (Appx3, Appx137.)

By this time, in 2006, simple process control systems had been known and used for centuries, and

even highly complex process control systems using the processing power of computers had been

known for decades. For example, during prosecution of the Emerson Patents, the Patent Office

cited relevant prior art dating back to 1999.       (Appx3-4 (References Cited), Appx589-591

(References Cited), Appx985 (References Cited).) Emerson itself presented the Patent Office with

relevant prior art dating back to 1992. (Id.)

       The Emerson Patents describe process control systems that existed prior to Emerson’s

alleged inventions. For example, the ‘567 Patent describes process control systems that include

field devices coupled to a process controller “via one or more I/O cards” and a “communication




                                                2
    Case 4:18-cv-00178 Document 138 Filed on 09/25/19 in TXSD Page 3 of 12



medium, such as a 2-wire cable, a wireless link or an optical fiber.” (Appx19 at 1:55-58.) In such

a system, each field device is connected to the process controller through its own wire (or other

communication medium). (Id.) The ‘567 Patent further describes these prior art process control

systems utilizing a plurality of wires that would be connected to the controller. (Id. at 1:57-67.)

       The ‘567 Patent touts the use of a “universal I/O bus.” (See, e.g., Appx20 at 4:46-67.) A

bus is simply “a circuit that connects the CPU with other devices in a computer.” (Appx1506

(seventh definition of “bus”).) According to the ‘567 Patent, the wires from each of the field

devices could be coupled to a bus, rather than wired directly to the process controller. (See, e.g.,

Appx20 at 4:46-67, Appx23 at 9:21-43.) This would, according to the ‘567 Patent, “substantially

reduce” the number of wires needed to transmit information from a field device to the controller,

and vice versa. (Appx23 at 9:21-43.)

       In the original application for the ‘567 Patent, Emerson sought to claim its alleged

invention as an apparatus to connect field devices to a controller in a process control system having

the following features (Appx109):




                                                 3
    Case 4:18-cv-00178 Document 138 Filed on 09/25/19 in TXSD Page 4 of 12



       Claims to a “machine accessible medium having instructions stored thereon” and a

“method to communicate information between a controller and field devices in a process control

system” having similar features were also presented. (Appx111 (original claim 10), Appx113

(original claim 20).)

       These claims of the original application were rejected as lacking novelty under 35 U.S.C.

§ 102, as well as for being directed to ineligible subject matter under 35 U.S.C. § 101. (Appx160-

171.) For example, the Patent Office identified a prior art patent application by Wiemeyer that

taught all of the elements of the claims. (Appx163; see also Appx1196-1125.) The Patent Office

found that Wiemeyer already described and disclosed a process control system that had a first

interface to receive information from a field device using a first communication protocol, a

processor to encode the information using a second communication protocol, and a second

interface and a bus to communicate the information using the second communication protocol,

along with all of the other elements of the 41 claims then pending. (Appx163-171.)

       Emerson then presented amended claims to the Patent Office in which the first interface

was specifically configured to receive both “analog-encoded information and digital-encoded

information” from the field device, and also to perform an “analog-to-digital” conversion if the

information was analog in format. (See, e.g., Appx223 (claim 1).) Emerson contrasted these

amended claims with the Wiemeyer reference, arguing that the “various modules described by

Wiemeyer et al. include a digital input module separate from an analog input module but not a

single module configured to receive analog-encoded information and digital-encoded information

having a processor to perform an analog-to-digital conversion on first information in response to

determining that the first information is analog encoded.” (Appx237.)




                                                4
    Case 4:18-cv-00178 Document 138 Filed on 09/25/19 in TXSD Page 5 of 12



       Thus, Emerson amended the claims to include the additional requirement that a single

module could receive both analog and digital information from a field device. This feature,

Emerson argued, distinguished its claims from the Wiemeyer reference: although Wiemeyer

described a process control system using modules, Wiemeyer had separate digital modules and

analog modules, according to Emerson. (Id.)

       The Patent Office rejected all of the claims again. (Appx273-282.) The Patent Office

found all of the claims were obvious under 35 U.S.C. § 103 in view of the combination of

Wiemeyer and another prior patent application by Odom. (Appx275-282; see also Appx1226-

1333.) In particular, the Patent Office found that these two references together taught all of the

features described in the patent claims and would have been obvious to combine. (Appx275-282.)

According to the examiner, Odom specifically taught the use of modules that could receive both

analog and digital information in a process control system. (Appx276-277.)

       In response, Emerson again amended the claims of the pending application for the ‘567

Patent. Claim 1 was amended to require a first termination interface that was coupled to “different

types of field devices” and exchanged communications with the field devices “via a plurality of

different communication protocols.” (Appx296.) Emerson also amended the pending claims to

require a processor that could “encode first information from any of the different types of field

devices.” (Id.) Moreover, in an attempt to further differentiate the pending claims from the

Wiemeyer and Odom prior art references, Emerson replaced the requirement that a single module

could receive both analog and digital information with the requirement that a single module could

communicate with “any of the different types of field devices” by using “different communication

protocols.” (Id.)




                                                5
    Case 4:18-cv-00178 Document 138 Filed on 09/25/19 in TXSD Page 6 of 12



       Despite adding these further limitations to the pending claims, the Patent Office again

rejected all of the claims as lacking novelty under 35 U.S.C. § 102. (Appx324-337.) According

to the Patent Office, all of the features of most of the amended claims were expressly taught in the

prior patent application submitted by Odom (Appx328-332), while the additional features of

claims 2, 5-8, 17-19, and 26 were taught in several other prior art references that would have been

obvious to combine with Odom (Appx332-337).

       Emerson amended the claims once again.            In this amendment, Emerson added the

requirements that the device include both a “base” and a “module,” and that the module must be

“removably attachable” to the base. (Appx348-356.) Emerson further specified that the claimed

interface (to couple to the different types of field devices) was part of the base, rather than a part

of the removable module. (Id.) The ‘567 Patent describes the module communicating with field

devices via the base and, specifically, a “field device interface” forming part of the base. (Appx25

at 14:1-30.)

       Emerson contrasted this amended arrangement from that described in the Odom prior art.

(Appx364-366.) Emerson recognized that Odom described a process control system that included

field devices, a base, and modules. (Appx364.) However, Emerson asserted that the field device

interface of Odom was physically a part of the module, rather than integral with the base, as now

required by the claims. (Appx364-365.) Emerson alleged that, “[i]nstead, Odom et al. describe

that the measurement module (or cartridge 108) connects directly to sensors and devices through

its terminals (301).” (Appx365.) In Odom, there was no wiring or connection within the base that

connected the module to the field device. (See, e.g., Appx1229, Appx1234-1235, Appx1285-1286,

Appx1289-1290.) The communication pathway between the module and the field device was

complete without going through the base. (See, e.g., id.)




                                                  6
    Case 4:18-cv-00178 Document 138 Filed on 09/25/19 in TXSD Page 7 of 12



       These further amended claims were also rejected by the Patent Office. (Appx382-397.) In

the next Office Action, the Patent Office found that the subject matter of most of the further

amended claims was obvious over the combination of Odom and a prior art patent issued to Swales

(Appx385-392; see also Appx1334-1346), while the additional features of claims 5-8, 17-19, and

26 were taught in several other prior art references that would have been obvious to combine with

Swales and Odom (Appx392-397).

       In response to this rejection, Emerson amended the pending claims yet again. (Appx432-

440.) Emerson admitted that the Swales prior art described a base and a module, but argued that

the module connected “directly to” the master device, or controller, and did not connect to the

controller “through a physical interface” of the base. (Appx448-450.) In response to an additional

rejection of their amended claims as obvious over Swales and another prior art patent issued to

Lake (see Appx457; see also Appx1347-1374), Emerson repeated its arguments concerning

Swales and further argued that the modules of Lake (like Odom) communicated directly with field

devices via their own interfaces, rather than connecting to field devices through a physical interface

of the base. (Appx502-504.) It was only after Emerson made these final sets of amendments and

arguments that the Patent Office ultimately issued the ‘567 Patent. (Appx527-539.)

       The ‘769 Patent is a continuation-in-part of the ‘567 Patent just discussed. (Appx589,

Appx610 at 1:8-14.) That means that the ‘769 Patent includes the subject matter of the ‘567 Patent,

but added new subject matter that was presented for the first time in the application filed January

8, 2015. (Compare, e.g., Appx605-608 (Figures 13A-15), Appx624-627 (30:31 to 36:17) with

Appx3-32.) The original claims filed in the application for the ‘769 Patent included many of the

same requirements as the issued claims of the ‘567 Patent, as well as certain new limitations.

(Appx727-732, Appx753-757; compare Appx32-34.)




                                                  7
    Case 4:18-cv-00178 Document 138 Filed on 09/25/19 in TXSD Page 8 of 12



       Nonetheless, the Patent Office rejected nearly all of the claims originally presented in the

application for the ‘769 Patent as obvious over prior patent applications to Steger and to Apel, as

well as additional prior art references. (Appx801-816; see also Appx1375-1497.)

       In response, Emerson amended their claims to emphasize that the same module could

communicate (through an interface of the claimed base) with multiple field devices using multiple,

different communication protocols. (Appx864-868.) Emerson distinguished Steger and Apel as

teaching modules that communicated with field devices using only one communication protocol.

(Appx870-871.)     For instance, Emerson argued “each measurement module [of Steger] is

associated with a particular protocol” and “Apel mentions different communication protocols;

however, these are implemented in separate I/O devices.” (Id.) Based on these amendments and

arguments, the Patent Office issued the ‘769 Patent. (Appx901-908.)

       The ‘875 Patent allegedly describes a new software application—a computer program—

implemented on a conventional process control system. The specification describes applying

“tags” to “process control devices” (apparently, the same devices found in the ‘567 and ‘769

Patents called “field devices”) so that they can be matched to the right control program. (See, e.g.,

Appx985 at Abstract; see also Appx999 at 14:40-56.) The alleged invention “obtain[s] a tag of a

process control device” from a connected “input/output device” that it then uses to look up the

correct control program. (Appx985 at Abstract.)

       In this sense, the ‘875 Patent describes nothing more than an old-fashioned label gun to

label each field device with a distinct tag so that an operator can more easily associate each field

device with the applicable control program. The difference is that the ‘875 Patent describes using

a computer to match tagged field devices to control programs instead doing a manual match. As




                                                 8
    Case 4:18-cv-00178 Document 138 Filed on 09/25/19 in TXSD Page 9 of 12



the ‘875 Patent explains, the “field device tags” are used “to automate the association of field

devices” to particular programs. (Appx984 at 3:18-21.)

        Emerson’s originally filed claims sought to cover any method that obtained a tag and then

“associate[d] the process control device [i.e., field device] with a process control module [i.e.,

control program] based on the obtained tag.” Original claim 1 read as follows (Appx1029):




       The Patent Office rejected original claim 1, as well as all of the ‘875 Patent’s other original

claims, as obvious in light of the prior art. (Appx1104-1109.) In response, Emerson narrowed the

claims to require that the computer program perform several additional steps, including “querying”

a database “based on a tag obtained from an input/output device.” (Appx1126-1132).) For

example, original claim 1 was re-written as follows (Appx1126):




                                                 9
    Case 4:18-cv-00178 Document 138 Filed on 09/25/19 in TXSD Page 10 of 12



       Notably, much of the language added to the claims by Emerson is not explained – and in

some instances not even mentioned – in the ‘875 Patent. For example, nowhere does the

specification of the ‘875 Patent describe “querying . . . a database of process control routines,”

based on a tag for a process control device or otherwise. (See Appx985-1002.) The ‘875 patent

also fails to explain how both a process control device and a process control routine could be

communicatively coupled to the same “channel of a multi-channel input/output port of a process

controller.” (Id.)

       Even after these amendments, the Patent Office again rejected all of the claims.

(Appx1141-1145.) In other words, the Patent Office found that Emerson had not invented the

subject matter recited in the amended version of claim 1 reproduced above.

       On December 16, 2009, Emerson further narrowed the pending claims so that they

incorporated requirements of the dependent claims. (Appx1152-1161.) For example, Emerson

rewrote original dependent claim 2 as an independent claim (which ultimately became issued claim

7) that incorporated not just additional limitations from its base claim, but also to include the

additional requirement that a tag “obtained from the input/output device” “match[]” a second tag

that already designated the relevant control program. (Appx1152-1153.) It was only following

these further amendments to the claims that the Patent Office allowed the ‘875 Patent to issue.

(Appx1171-1174.)




                                               10
   Case 4:18-cv-00178 Document 138 Filed on 09/25/19 in TXSD Page 11 of 12



Dated: September 25, 2019             Respectfully submitted,

                                      /s/ Paul B. Hunt
                                      Paul B. Hunt (admitted pro hac vice)
                                      Indiana Atty. No. 15465-71
                                      Attorney in Charge
                                      Joshua P. Larsen (admitted pro hac vice)
                                      Indiana Atty. No. 27923-45
                                      Jeff M. Barron (admitted pro hac vice)
                                      Indiana Atty. No. 27730-49
                                      Leah L. Seigel (admitted pro hac vice)
                                      Indiana Atty. No. 32142-49
                                      BARNES & THORNBURG LLP
                                      11 South Meridian Street
                                      Indianapolis, IN 46204
                                      Telephone: (317) 231-1313
                                      Facsimile: (317) 231-7433
                                      Paul.Hunt@btlaw.com
                                      Joshua.Larsen@btlaw.com
                                      Leah.Seigel@btlaw.com

                                      Mark A. Hagedorn (admitted pro hac vice)
                                      Illinois ARDC #6257079
                                      BARNES & THORNBURG LLP
                                      One North Wacker Drive, Suite 4400
                                      Chicago, Illinois 60606
                                      Telephone: (312) 214-4808
                                      Facsimile: (312) 759-5646
                                      Mark.Hagedorn@btlaw.com

                                      Jeffrey A. Andrews
                                      YETTER COLEMAN LLP
                                      811 Main, Ste. 4100
                                      Houston, TX 77002
                                      713.632.8000 telephone
                                      713.632.8002 facsimile
                                      jandrews@yettercoleman.com

                                      ATTORNEYS FOR DEFENDANT
                                      ABB INC.




                                     11
    Case 4:18-cv-00178 Document 138 Filed on 09/25/19 in TXSD Page 12 of 12



                                CERTIFICATE OF SERVICE

        I hereby certify that a true and correct copy of the foregoing instrument was served on all

counsel of record in accordance with the Federal Rules of Civil Procedure via electronic filing on

this 25th day of September 2019 as follows:


   Rudolph A. Telscher, Jr.
   Kara R. Fussner
   Steven E. Holtshouser
   Paul L. Smelcer
   HUSCH BLACKWELL LLP
   190 Carondelet Plaza, Suite 600
   St. Louis, MO 63105
   314.480.1500 Telephone
   314.480.1505 Facsimile
   rudy.telscher@huschblackwell.com
   kara.fussner@huschblackwell.com
   steve.holtshouser@huschblackwell.com
   paul.smelcer@huschblackwell.com

   Thomas H. Watkins
   HUSCH BLACKWELL LLP
   111 Congress Avenue, Suite 1400
   Austin, Texas 78701-4093
   512.703.5752 Telephone
   512.479.1101 Facsimile
   tom.watkins@huschblackwell.com

   ATTORNEYS FOR PLAINTIFFS
   FISHER-ROSEMOUNT SYSTEMS, INC.
   AND EMERSON PROCESS MANAGEMENT LLLP



                                                 /s/ Joshua P. Larsen



DMS 15105491v1




                                                12
